            Case 1:21-cv-00368-JLT Document 13 Filed 09/13/21 Page 1 of 3


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   SAM D’AMBROSIO,                                        )   Case No.: 1:21-cv-0368 JLT
                                                            )
12                    Plaintiff,                            )   ORDER LIFTING THE STAY
                                                            )
13           v.                                                 ORDER AMENDING THE SCHEDULING
                                                            )
14   KILOLO KIJAKAZI1,                                      )   ORDER
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )
17           This action was automatically stayed under General Order No. 615, due to the Commissioner’s
18   inability to prepare a certified copy of the administrative record with limitations caused by the COVID-
19   19 pandemic. (See Doc. 3 at 4.) General Order No. 615 allows the stay to be lifted when “i) the
20   Commissioner files a proof of service showing that the CAR has been served on Plaintiff; or ii) the
21   Commissioner files the CAR.” The Commissioner has now filed the certified administrative record.
22   (Doc. 12.) Accordingly, the Court ORDERS:
23           1.       The stay imposed by General Order No. 615 is LIFTED;
24           2.       Within 45 days of service of this order, the plaintiff shall file the motion for summary
25   judgment.
26
27           1
               This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
28   Social Security, as the defendant. See Fed. R. Civ. P. 25(d).


                                                                 1
           Case 1:21-cv-00368-JLT Document 13 Filed 09/13/21 Page 2 of 3


1            3.      Within 45 days after service of plaintiff’s opening brief, the defendant shall file the

2    responsive brief.

3            4.      Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional

4    reply brief.

5            5.      Any motion for attorney fees shall be filed within 30 days after entry of final judgment.

6    Opposition or a statement of non-opposition shall be filed within 30 days thereafter.

7            6.      All references to the record and all assertion of fact must be accompanied by citations

8    to the record. The opening and responsive brief shall contain the following:

9                    (a)    A description of the plaintiff's alleged physical or emotional impairments,

10   including when the plaintiff contends the impairments became disabling, and how these impairments

11   disable the plaintiff from work.

12                   (b)    A summary of all relevant medical evidence, including an explanation of the

13   significance of clinical and laboratory findings and the purpose and effect of prescribed medication

14   and therapy.

15                   (c)    A summary of the relevant testimony at the administrative hearing.

16                   (d)    A recitation of the defendant's findings and conclusions relevant to the

17   plaintiff’s claims.

18                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in terms

19   of the insufficiency of the evidence to support findings of fact or reliance upon an erroneous legal

20   standard; and

21                   (f)    Argument separately addressing each claimed error. Argument in support of

22   each claim of error must be supported by citation to legal authority and explanation of the application

23   of such authority to the facts of the particular case. Briefs that do not substantially comply with these

24   requirements will be stricken.

25           7.      Requests for modification of this briefing schedule must be made by written stipulation

26   or motion and will be granted only for good cause. A request for a modification brought on the filing

27   deadline will be looked upon with disfavor. Local Rule 144(d).

28   ///

                                                         2
           Case 1:21-cv-00368-JLT Document 13 Filed 09/13/21 Page 3 of 3


1           8.      Violations of this order or of the federal rules of procedure or the Local Rules may

2    result in sanctions pursuant to Local Rule 110.

3
4    IT IS SO ORDERED.

5       Dated:     September 10, 2021                               _ /s/ Jennifer L. Thurston
6                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
